Citation Nr: 1141300	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and, if so, whether service connection for bilateral hearing loss is warranted.  

2.  Entitlement to an effective date earlier than April 29, 2008, for a grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, granting service connection for bilateral tinnitus, effective from April 29, 2008, and denying a claim to reopen for service connection for bilateral hearing loss.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in March 2011.  A transcript of that hearing is of record.  Following that hearing, additional documentary evidence relating to the Veteran's claim to reopen for service connection for hearing loss was received by VA.  

Notice is taken that, while this appeal has been pending, the Veteran has pursued other claims for VA compensation, withdrawing from appellate consideration issues involving his claims for service connection for a thoracic spine disorder and elevated liver enzymes, as well as his claim for increase for posttraumatic stress disorder.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied  most recently by the RO through its rating decision of August 2004; following notice to the Veteran of the action taken and his appellate rights, no timely appeal of the August 2004 denial was initiated.  

2.  Since entry of the RO's August 2004 decision, evidence was received by VA that was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for bilateral hearing loss.  

3.  The Veteran was exposed to inservice acoustic trauma and he now has bilateral hearing loss meeting the criteria of 38 C.F.R. § 3.385; the evidence is at least in relative equipoise that the Veteran's bilateral hearing loss is the direct result of inservice acoustic trauma.  

4.  No claim for service connection for tinnitus was received by VA prior to April 29, 2008; a January 2004 claim for hearing loss was withdrawn in February 2005.  


CONCLUSIONS OF LAW

1.  The RO's decision of August 2004, denying service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

2. New and material evidence has been received by VA since entry of the August 2004 decision to reopen the previously denied claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

4.  The criteria for the assignment of an effective date earlier than April 29, 2008, for entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition of the matter herein addressed on its merits is in favor of the Veteran.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) .  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including an organic disease of the nervous system; may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection for bilateral hearing loss was denied initially and most recently by a decision of the RO entered in August 2004.  The RO at that time determined that medical data developed in service and thereafter were negative for hearing loss of either ear; therefore, the claim was denied.  Following notice to the Veteran of the denial action and his appellate rights, a timely appeal was not initiated, thereby rendering final the RO's decision of August 2004.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2004), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

Given the finality of the denial of service connection in August 2004, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  

However, since the last final denial, the record includes the Veteran's oral and written statements, including those set forth during the course of his 2011 hearing, that he has hearing loss in each ear, that his hearing loss has been present since he was exposed to excessive noise levels while in combat in service, and that his attending physician had linked his hearing loss to his military service.  In addition, there is presented a written statement, dated in July 2008, from a service person who served on active duty with the Veteran, wherein the Veteran's exposure to excessive noise levels in service, both in combat and non-combat activities, and without ear protection, was detailed.  The foregoing is accompanied by a May 2011, report from a private attending otolaryngologist in which a medical opinion is set forth to the effect that the Veteran's combat-related noise exposure was the likely cause of his hearing loss.  The above-referenced evidence is presumed credible, although not its weight, per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry.  And, in light of that evidence as to date of onset, continuity of symptomatology, and nexus to service, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss, have been met.  The previously denied claim is thus reopened.  38 U.S.C.A. § 5108.  

Turning to the merits of that reopened claim, the Board reiterates that the Veteran and a fellow serviceman offer a credible account that is not otherwise contradicted by evidence on file, to the effect that he was subjected to excessive noise levels in service, principally during his engagement in combat against the enemy.  He credibly further reports having experienced hearing loss inservice, with continuation thereafter.  Service medical records fail to identify complaints or findings involving hearing loss and postservice medical data do not establish the existence of hearing loss of either ear for many years following his last separation from military service.  That notwithstanding, the record documents the existence of hearing loss meeting the § 3.385 criteria and includes equally divided medical opinions as to the nexus of the Veteran's hearing loss to his military service.  Neither opinion is more probative than the other, with there being no indication regarding the Veteran's postservice exposure to excessive noise as to account for his bilateral hearing loss.  Inasmuch as the record is at least in relative equipoise as to the service incurrence of the Veteran's hearing loss, service connection for bilateral hearing loss is warranted, and, to that extent, the benefit sought on appeal is granted.  

Earlier Effective Date for Service Connection for Tinnitus

Preliminary Matters

Before addressing the merits of the Veteran's claim for an earlier effective date, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in May 2008, to the Veteran as to the underlying claim for service connection for tinnitus, to include the criteria for establishment of effective dates.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete VCAA notice was provided to the appellant prior to the RO's initial decision in February 2009, in accord with Pelegrini.  Moreover, the claim for an earlier effective date herein on appeal is a downstream issue from that of service connection and further VCAA notice as to downstream matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The U.S. Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished VCAA notice with regard to the claim of service connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (as to a claim for an earlier effective date that "where a claim has been substantiated after the enactment of the VCAA, [the veteran] bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA audiological examination during the course of the instant appeal, findings and opinions from which disclosed the existence of bilateral tinnitus linked to his military service.  The question presented by this appeal is whether a claim, be it a formal or informal one, for service connection for tinnitus was filed prior to April 29, 2008, and, as such, this is not a case that requires any further medical examination or solicitation of a medical opinion.  There is otherwise no allegation or showing that any additional evidentiary development need be undertaken in order to determine whether a pertinent claim was received by VA prior to the noted date in April 2008.  On that basis, further development action relative to this effective date matter is not indicated.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Merits of the Claim

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

As for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish an intent on the part of the Veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  Id. 

The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Service connection for bilateral tinnitus was established by RO action in February 2009, effective from April 29, 2008, the date on which VA received the Veteran's original claim for service connection for tinnitus.  The Veteran alleges that the grant of service connection for tinnitus should be made retroactive to the date he initially filed a claim for VA compensation for a hearing loss disorder in 2004.  He contends that tinnitus is but one of several hearing loss disabilities and that his 2004 claim for hearing loss encompassed his bilateral tinnitus.  

Review of the record indicates that on January 15, 2004, VA received the Veteran's claim for service connection for hearing loss of both ears and nowhere within that claim does the Veteran reference tinnitus, ringing in the ears, or any other descriptive term or phrase indicating an intent to seek service connection for other than diminished auditory acuity of either ear.  Moreover, were the Board to accept the Veteran's argument that his claim for hearing loss included tinnitus, the record reflects that following the RO's initial adjudicatory action in August 2004, the Veteran later in August 2004 submitted a notice of disagreement only as to the denial of hearing loss and by his written statement, dated in February 2005, withdrew that issue from appellate consideration.  So, the formal withdrawal of the claim then advanced terminated the claim and all that it entailed, be it tinnitus or other hearing loss disability.  

Received by VA on April 29, 2008, was the Veteran's formal claim for service connection for tinnitus.  That claim forms the foundation for the effective date assigned by the RO in August 2008 for the grant of service connection for tinnitus.  Nothing in the record prior to April 29, 2008, reflects an intention on the part of the Veteran to seek service connection for tinnitus.  No documented written or oral statement of his or others on his behalf, or other communication or item of evidence, is to that effect.  

While the Board concedes that tinnitus may have existed prior to April 29, 2008, the system for the administration of VA compensation established by Congress mandates that a claim for the specified benefit be set forth and, under the circumstances of this case, such a claim was not filed until April 29, 2008.  Under the applicable legal authority, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b).  As a preponderance of the evidence is against entitlement to an effective date earlier than April 29, 2008, for entitlement to service connection for tinnitus, the benefit sought by this appeal must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.  

An effective date earlier than April 29, 2008, for entitlement to service connection for bilateral tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


